Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-33 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 12, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1
Claims 1-33 are within the four statutory categories.  Claims 1-22 and 31-33 are drawn to systems for calculating patient scores, which are within the four statutory categories (i.e. machine).  Claims 23-30 are drawn to a method for calculating patient scores, which is within the four statutory categories (i.e. process). 

Prong 1 of Step 2A
Claim 1 recites: A model-assisted system for predicting a performance status of a patient, the system comprising:
at least one processor programmed to: 
access a database storing a medical record for the patient, the medical record including at least one of structured and unstructured information relative to the patient, wherein the medical record lacks a structured patient ECOG score; 
analyze at least one of the structured and unstructured information relative to the patient; 
based on the analysis, and in the absence of a structured ECOG score, generate a performance status prediction for the patient; and 
provide an output indicative of the predicted performance status of the patient, 
wherein the analysis of at least one of the structured and unstructured information relative to the patient and the generation of the predicted performance status for the patient are performed by at least one of a trained machine learning model or a natural language processing algorithm.
The limitations of obtaining patient medical records, analyzing the patient medical records, generating a performance status prediction for the patient, and providing an output indicative of the predicted performance status of the patient, given the broadest reasonable interpretation, cover the abstract idea of a mental process because they recite a process that could be practically performed in the human mind (i.e. observations, evaluations, judgments, and/or opinions – in this case receiving patient data and analyzing the patient data to calculate a patient performance status prediction is reasonably interpreted as an evaluation) or using a pen and paper (i.e. providing an indication of the patient performance status prediction), but for the recitation of generic computer components (i.e. the processor, database, and trained machine learning model or natural language processing algorithm), e.g. see MPEP 2106.04(a)(2).  Any limitations not identified above as part of the abstract idea(s) are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claims 23-33 is identical as the abstract idea for Claims 1-22, because the only difference between Claims 1 and 23 is that Claim 1 recites a system and its associated structure, whereas Claim 23 recites a method, and the only difference between Claims 1 and 31 is that Claim 33 does not explicitly recite the ECOG score.
Dependent Claims 2-22, 24-30, and 32-33 include other limitations, for example Claims 2-4, and 24 recite a plurality of different types of machine learning models, Claims 5-7 and 25-26 recite limitations pertaining to the received patient data, Claims 8-10, 30, and 32 recite further limitations pertaining to the performance status prediction, Claims 11-14 and 27 recite limiting the present invention for use in clinical trials, Claims 15-17 and 28-29 recite determining progression of the patient, Claims 18-19 recite evaluating the accuracy of the machine learning model, Claims 20-22 recite types of natural language processing algorithms, and Claim 33 recites only analyzing patient data within a particular timeframe, but these only serve to further narrow the abstract idea, and a claim may not preempt abstract ideas, even if the judicial exception is narrow, e.g. see MPEP 2106.04.  Hence dependent Claims 2-22, 24-30, and 32-33 are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1, 23, and 31.

Prong 2 of Step 2A
Claims 1-33 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of a processor, database, machine learning model and/or a natural language processing algorithm, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0019], [0022], [0024]-[0025], [0039], and [0047] of the present Specification, see MPEP 2106.05(f); and/or
generally link the abstract idea to a particular technological environment or field of use – for example, the claim language limiting the invention to patients who do not yet have an ECOG score, which amounts to limiting the abstract idea to the field of healthcare for new patients and/or a particular patient group, see MPEP 2106.05(h). 
Additionally, dependent Claims 2-22, 24-30, and 32-33 include other limitations, but these limitations also amount to no more than mere instructions to apply an exception (e.g. the limitations pertaining to types of machine learning models and natural language processing algorithms limitation recited in dependent Claims 2-4, 18-22, and 24), generally linking the abstract idea to a particular technological environment or field of use (e.g. the clinical trial limitations recited in dependent Claims 11-14 and 27), and/or do not include any additional elements beyond those already recited in independent Claims 1, 23, and 31, and hence also do not integrate the aforementioned abstract idea into a practical application.

Step 2B
Claims 1-33 do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea. 
Dependent Claims 2-22, 24-30, and 32-33 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent Claims 1, 23, and 31, and/or similarly amount to mere instructions to apply the exception (e.g. the limitations pertaining to types of machine learning models and natural language processing algorithms limitation recited in dependent Claims 2-4, 18-22, and 24), and/or generally link the abstract idea to a particular technological environment or field of use (e.g. the clinical trial limitations recited in dependent Claims 11-14 and 27), and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-33 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 31 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Athey (Pub. No. US 2018/0330824).
Regarding Claim 31, Athey discloses the following: A system for providing a performance status score for a patient, the system comprising:
at least one processor (The system includes one or more processors, e.g. see paragraph [0065].) programmed to: 
access a database storing a medical record for the patient, the medical record including structured and unstructured information relative to the patient (The system includes at least one database that stores patient EHRs in unstructured and structured form, e.g. see paragraphs [0054], [0066], [0086], and [0092], wherein the system then obtains the patient data, e.g. see paragraph [0205].); 
identify, based on the medical record, a line of treatment associated with the patient (The patient EHRs include a current treatment, e.g. see paragraph [0054], and/or data from the EHR may be utilized to determine an appropriate course of treatment for the patient, e.g. see paragraph [0059].), wherein the structured information lacks a performance status score for the patient associated with the line of treatment (The system calculates a drug response score for a current patient, wherein the score for the current patient is not known until the calculation is performed, e.g. see paragraphs [0048] and [0207].);  36Attorney Docket No. 13935.0042 
analyze the unstructured information (The system inputs the obtained patient data into at least one statistical model, e.g. see paragraphs [0204] and [0207].) to determine a performance status score for the patient associated with the line of treatment (The system calculates a response score (i.e. a performance status score) for the patient that is indicative of a treatment efficacy and/or a patient response to a drug, e.g. see paragraphs [0167] and [0207].), wherein the performance status score is determined by at least one of a trained machine learning model or a natural language processing algorithm (The calculation of the response score may be performed by a statistical model, wherein the statistical model may include a trained neural network, e.g. see paragraphs [0203]-[0204] and [0207].); and 
provide an output indicative of the performance status score (The system provides an output based on the analysis to the user, e.g. see paragraph [0210].).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 23-24, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Athey in view of Hayward (“Knowledge Discovery in Clinical Performance of Cancer Patients,” IEEE International Conference on Bioinformatics and Biomedicine, 2008.).

Regarding Claim 1, Athey teaches the following:  A model-assisted system for predicting a performance status of a patient, the system comprising:
at least one processor (The system includes one or more processors, e.g. see paragraph [0065].) programmed to: 
access a database storing a medical record for the patient, the medical record including at least one of structured and unstructured information relative to the patient (The system includes at least one database that stores patient EHRs in unstructured and structured form, e.g. see paragraphs [0054], [0066], [0086], and [0092], wherein the system then obtains the patient data, e.g. see paragraph [0205].), wherein the medical record lacks a structured patient score (The system calculates a score for a current patient, wherein the score for the current patient is not known until the calculation is performed, e.g. see paragraphs [0048] and [0207].); 
analyze at least one of the structured and unstructured information relative to the patient (The system inputs the obtained patient data into at least one statistical model, e.g. see paragraphs [0204] and [0207].); 
based on the analysis, and in the absence of a structured score, generate a performance status prediction for the patient (The system calculates a response score (i.e. a performance status prediction) for the patient that is indicative of a treatment efficacy and/or a patient response to a drug, e.g. see paragraphs [0167] and [0207].); and 
provide an output indicative of the predicted performance status of the patient (The system provides an output based on the analysis to the user, e.g. see paragraph [0210].), 
wherein the analysis of at least one of the structured and unstructured information relative to the patient and the generation of the predicted performance status for the patient are performed by at least one of a trained machine learning model or a natural language processing algorithm (The calculation of the response score may be performed by a statistical model, wherein the statistical model may include a trained neural network, e.g. see paragraphs [0203]-[0204] and [0207].).
But Athey does not teach the following:
(A)	wherein the structured patient score comprises a structured patient ECOG score.
(A)	Hayward teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to calculate a patient overall health and performance status, for example by Eastern Cooperative Oncology Group (ECOG) score, e.g. see Section “2 Medical Background,” wherein the calculations may be performed utilizing machine learning algorithms in order to improve predictive performance, e.g. see Section “3.4 Machine Learning Algorithms Used,” Section “3.5 Experimental Design,” and Section “5 Conclusions and Future Work.”
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Athey to incorporate the ECOG score as taught by Hayward in order to provide an accurate metric for measuring a patient’s response to an applied medical therapy, e.g. see Hayward Section “1 Introduction,” and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 2, the combination of Athey and Hayward teaches the limitations of Claim 1, and Athey further teaches the following:
The system of claim 1, wherein the trained machine learning model includes a logistic regression model, a neural network, or a random forest model (The machine learning models include logistic regression, neural networks, and ensemble algorithms including random decision forests, e.g. see Athey paragraph [0203].).
Examiner notes that the limitations of Claim 2 defining the trained machine learning model represents optional language, as Claim 1 (from which Claim 2 depends) only requires “at least one of a trained machine learning model or a natural language processing algorithm.”  It has been held that conditional language does not narrow the claims because it may be omitted.  According to the MPEP, “claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure,” e.g. see MPEP §2111.04.  However, as shown above, in the interest of compact prosecution, the limitations of Claim 2 have been afforded patentable weight, and Claim 2 is nonetheless unpatentable under 35 U.S.C. 103(a).

Regarding Claim 5, the combination of Athey and Hayward teaches the limitations of Claim 1, and Athey further teaches the following:
The system of claim 1, wherein the medical record for the patient is received from a medical care provider, a laboratory, or an insurance company (The patient data may be obtained from a laboratory analysis, e.g. see Athey paragraphs [0050] and [0205].).

Regarding Claims 23-24, the limitations of Claims 23-24 are substantially similar to those claimed in Claims 1-2, with the sole difference being that Claims 1-2 recite a system and its associated structural limitations whereas Claims 23-24 recite a method.  Specifically pertaining to Claims 23-24, Examiner notes that Athey teaches both a system and a method, e.g. see Athey paragraph [0002], and hence the grounds of rejection provided above for Claims 1-2 are similarly applied to Claims 23-24.
	
Regarding Claim 32, Athey discloses the limitations of Claim 31, but does not teach the following:
(A)	The system of claim 31, wherein the performance status score comprises an ECOG score.
(A)	Hayward teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to calculate a patient overall health and performance status, for example by Eastern Cooperative Oncology Group (ECOG) score, e.g. see Section “2 Medical Background,” wherein the calculations may be performed utilizing machine learning algorithms in order to improve predictive performance, e.g. see Section “3.4 Machine Learning Algorithms Used,” Section “3.5 Experimental Design,” and Section “5 Conclusions and Future Work.”
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Athey to incorporate the ECOG score as taught by Hayward in order to provide an accurate metric for measuring a patient’s response to an applied medical therapy, e.g. see Hayward Section “1 Introduction,” and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Athey and Hayward in view of Weisberg (Pub. No. US 2016/0026917).

Regarding Claim 3, the combination of Athey and Hayward teaches the limitations of Claim 1, but does not teach the following:
(A)	The system of claim 1, wherein the trained machine learning model includes a cox proportional hazards regression model.
(A)	Weisberg teaches that it was old and well known in the art of prediction, at the effective filing date, for the system to utilize regression techniques to create a mathematical function that relates the inputs to observed outcome data, wherein the regression techniques include Cox Regression, e.g. see paragraph [0045].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Athey and Hayward to incorporate the Cox regression model as taught by Weisberg because Athey teaches utilizing regression techniques, e.g. see Athey paragraph [0203], and Cox regression is a common, standard type of regression technique, e.g. see Weisberg paragraph [0045], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
Examiner notes that the limitations of Claim 3 defining the trained machine learning model represents optional language, as Claim 1 (from which Claim 3 depends) only requires “at least one of a trained machine learning model or a natural language processing algorithm.”  It has been held that conditional language does not narrow the claims because it may be omitted.  According to the MPEP, “claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure,” e.g. see MPEP §2111.04.  However, as shown above, in the interest of compact prosecution, the limitations of Claim 3 have been afforded patentable weight, and Claim 3 is nonetheless unpatentable under 35 U.S.C. 103(a).

Regarding Claim 4, the combination of Athey and Hayward teaches the limitations of Claim 1, but does not teach the following:
(A)	The system of claim 1, wherein the trained machine learning model applies a lasso regression analysis.
(A)	Weisberg teaches that it was old and well known in the art of prediction, at the effective filing date, for the system to utilize regression techniques to create a mathematical function that relates the inputs to observed outcome data, wherein the regression techniques include LASSO, e.g. see paragraph [0045].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Athey and Hayward to incorporate the LASSO model as taught by Weisberg because Athey teaches utilizing regression techniques, e.g. see Athey paragraph [0203], and the LASSO model is a common, standard type of regression technique, e.g. see Weisberg paragraph [0045], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
Examiner notes that the limitations of Claim 4 defining the trained machine learning model represents optional language, as Claim 1 (from which Claim 4 depends) only requires “at least one of a trained machine learning model or a natural language processing algorithm.”  It has been held that conditional language does not narrow the claims because it may be omitted.  According to the MPEP, “claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure,” e.g. see MPEP §2111.04.  However, as shown above, in the interest of compact prosecution, the limitations of Claim 4 have been afforded patentable weight, and Claim 4 is nonetheless unpatentable under 35 U.S.C. 103(a).

Claims 6 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Athey and Hayward in view of Knapp (Pub. No. US 2004/0193450).

Regarding Claim 6, the combination of Athey and Hayward teaches the limitations of Claim 1, and Athey further teaches the following:
The system of claim 1, wherein the structured information includes a gender, a birth date, a race, a weight, a lab result, a vital sign, a medication order, a diagnosis code, a procedure code, a drug code, a prior therapy, or a medication administration (The patient data may include gender, date of birth, ethnicity data, the weight of the patient, laboratory test data, vital signs, prescriptions (i.e. a medication order, a drug code, and/or a medication administration), illnesses the patient has been diagnosed with (i.e. a diagnosis code), procedures performed on the patient (i.e. a procedure code), and medication history (i.e. prior therapy), e.g. see Athey paragraphs [0053], [0066], [0089], [0096], [0175], and [0180].).
But the combination of Athey and Hayward does not teach the following:
(A)	wherein the structured information includes a diagnosis date and a visit date.
(A)	Knapp teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to store a patient visit record, wherein the visit record includes a diagnosis date and a visit end date, e.g. see paragraph [0069], to assure quality of care, proper reimbursement, and managerial effectiveness.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Athey and Hayward to incorporate the diagnosis date and visit date as taught by Knapp in order to assure quality of care, proper reimbursement, and managerial effectiveness, e.g. see Knapp paragraph [0002], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 25, the limitations of Claim 25 are substantially similar to those claimed in Claim 6, with the sole difference being that Claim 6 recites a system and its associated structural limitations, whereas Claim 25 recites a method.  Specifically pertaining to Claim 25, Examiner notes that Athey teaches both a system and a method, e.g. see Athey paragraph [0002], and hence the grounds of rejection provided above for Claim 6 are similarly applied to Claim 25.
	
Claims 7, 18-19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Athey and Hayward in view of Birnbaum (Pub. No. US 2018/0300640).

Regarding Claim 7, the combination of Athey and Hayward teaches the limitations of Claim 1, but does not teach the following:
(A)	The system of claim 1, wherein the unstructured information includes text written by a health care provider, a radiology report, or a pathology report.
(A)	Birnbaum teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to obtain unstructured patient data from patient medical records, wherein the unstructured patient data includes typed, handwritten, or printed text written by a healthcare provider, e.g. see paragraphs [0039]-[0040], [0045], and [0058]-[0059], to reduce the amount of time and costs required for patient cohort selection.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Athey and Hayward to incorporate the unstructured physician-input text as taught by Birnbaum in order to reduce the amount of time and costs required for patient cohort selection, e.g. see Birnbaum paragraphs [0003]-[0004], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 18, the combination of Athey and Hayward teaches the limitations of Claim 1, but does not teach the following:
(A)	The system of claim 1, wherein the trained machine learning model is configured to: access medical records for a plurality of patients; select a first subset of the medical records; analyze the first subset of the medical records to generate a predicted performance status of the patients in the first subset; select a second subset of the medical records, wherein the second subset does not include the first subset; analyze the second subset of the medical records to generate a predicted performance status of the patients in the second subset; and determine an accuracy level of the trained machine learning model based on the predicted performance status of the patients in the first subset and the predicted performance status of the patients in the second subset.
(A)	Birnbaum teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to measure the accuracy of the models, e.g. see paragraphs [0057] and [0059].  Furthermore, the system retrains the models utilizing newly available reference data sets and/or randomly selected individuals (i.e. either of which may be interpreted as a first subset and a second subset not including a first subset), e.g. see paragraph [0061], and generates quality metrics (i.e. predicted performance statuses) for the cohorts, e.g. see paragraphs [0060] and [0063], wherein the quality assessment may be used as part of the system continuously testing the models for a desired level of effectiveness, accuracy, and/or efficiency, e.g. see paragraphs [0062] and [0064].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Athey and Hayward to incorporate the model accuracy evaluation as taught by Birnbaum in order to improve the model performance, e.g. see Birnbaum paragraph [0059], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 19, the combination of Athey, Hayward, and Birnbaum teaches the limitations of Claim 18, and Athey and Hayward further teach the following:
The system of claim 18, wherein the medical records for the plurality of patients lack structured patient ECOG scores (The system calculates a score for a current patient, wherein the score for the current patient is not known until the calculation is performed, e.g. see Athey paragraphs [0048] and [0207], wherein an ECOG score is a type of score indicative of overall patient health and performance status, e.g. see Hayward Section “2 Medical Background.”  It would have been obvious to modify Athey to incorporate the ECOG score as taught by Hayward in order to provide an accurate metric for measuring a patient’s response to an applied medical therapy, e.g. see Hayward Section “1 Introduction.”).

Regarding Claim 26, the limitations of Claim 26 are substantially similar to those claimed in Claim 7, with the sole difference being that Claim 7 recites a system and its associated structural limitations, whereas Claim 26 recites a method.  Specifically pertaining to Claim 26, Examiner notes that Athey teaches both a system and a method, e.g. see Athey paragraph [0002], and hence the grounds of rejection provided above for Claim 7 are similarly applied to Claim 26.

Claims 8-10, 15-16, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Athey and Hayward in view of Yu (Pub. No. US 2009/0234627).

Regarding Claim 8, the combination of Athey and Hayward teaches the limitations of Claim 1, but does not teach the following:
(A)	The system of claim 1, wherein the performance status prediction comprises a survivability prediction for the patient.
(A)	Yu teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to utilize various machine learning algorithms, for example a two-norm Support Vector Machine, to predict patient survival at any time, for example two years after radiation therapy, e.g. see paragraphs [0090]-[0093] and [0096], in order to optimize treatment.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Athey and Hayward to incorporate the patient survivability prediction as taught by Yu in order to optimize treatment, e.g. see Yu paragraph [0072], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 9, the combination of Athey, Hayward, and Yu teaches the limitations of Claim 8, and Yu further teaches the following:
The system of claim 8, wherein the output indicative of the predicted performance status includes a time estimate of how long the patient is expected to survive (The calculated patient survivability may be for the likelihood of the patient surviving for two years after radiation therapy, e.g. see Yu paragraph [0096].  It would have been obvious to modify the combination of Athey and Hayward to incorporate the time estimate for patient survivability as taught by Yu in order to optimize patient treatment, e.g. see Yu paragraph [0072].).

Regarding Claim 10, the combination of Athey, Hayward, and Yu teaches the limitations of Claim 9, and Yu further teaches the following:
The system of claim 9, wherein the time estimate of how long the patient is expected to survive is relative to an initiation date of a therapy (The calculated patient survivability may be for the likelihood of the patient surviving for two years after radiation therapy (i.e. initiation date of therapy), e.g. see Yu paragraph [0096].  It would have been obvious to modify the combination of Athey and Hayward to incorporate the time estimate for patient survivability as taught by Yu in order to optimize patient treatment, e.g. see Yu paragraph [0072].).

Regarding Claim 15, the combination of Athey and Hayward teaches the limitations of Claim 1, but does not teach the following:
(A)	The system of claim 1, wherein the at least one processor is further programmed to: based on the analysis of at least one of the structured and unstructured information relative to the patient, generate a time estimate of expected improvement or worsening of the patient due to a disease.
(A)	Yu teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to utilize various machine learning algorithms, for example a two-norm Support Vector Machine, to predict patient survival at any time, for example two years (i.e. a time estimate) after radiation therapy, based on biomarkers, wherein the biomarkers are associated with survival (i.e. improvement) or disease progression (i.e. worsening), e.g. see paragraphs [0087]-[0093] and [0096], in order to optimize treatment.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Athey and Hayward to incorporate the patient survivability prediction as taught by Yu in order to optimize treatment, e.g. see Yu paragraph [0072], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 16, the combination of Athey, Hayward, and Yu teaches the limitations of Claim 15, and Yu further teaches the following:
The system of claim 15, wherein the time estimate of expected improvement or worsening of the patient due to the disease is relative to an initiation date of a therapy (The calculated patient survivability may be for the likelihood of the patient surviving for two years after radiation therapy (i.e. initiation date of therapy), e.g. see Yu paragraph [0096].  It would have been obvious to modify the combination of Athey and Hayward to incorporate the time estimate for patient survivability as taught by Yu in order to optimize patient treatment, e.g. see Yu paragraph [0072].).

Regarding Claim 28, the limitations of Claim 28 are substantially similar to those claimed in Claim 15, with the sole difference being that Claim 15 recites a system and its associated structural limitations, whereas Claim 28 recites a method.  Specifically pertaining to Claim 28, Examiner notes that Athey teaches both a system and a method, e.g. see Athey paragraph [0002], and hence the grounds of rejection provided above for Claim 15 are similarly applied to Claim 28.

Regarding Claim 30, the limitations of Claim 30 are substantially similar to those claimed in Claim 8, with the sole difference being that Claim 8 recites a system and its associated structural limitations, whereas Claim 30 recites a method.  Specifically pertaining to Claim 30, Examiner notes that Athey teaches both a system and a method, e.g. see Athey paragraph [0002], and hence the grounds of rejection provided above for Claim 8 are similarly applied to Claim 30.

Claims 11-14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Athey and Hayward in view of Kim (Pub. No. US 2018/0322961).

Regarding Claim 11, the combination of Athey and Hayward teaches the limitations of Claim 1, but does not teach the following:
(A)	The system of claim 1, wherein the at least one processor is further programmed to determine a suitability of including the patient in a clinical trial based on at least the output indicative of the predicted performance status.
(A)	Kim teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to obtain biomarkers for a patient that are indicative of quality of life changes in a user (i.e. output indicative of a predicted performance status), wherein the system may utilize the obtained biomarkers in order to determine an assessment to provide to the user, wherein the assessment determines the suitability of a user for a medical trial for a medical condition, e.g. see paragraphs [0161]-[0162], in order to objectively and accurately identify potential clinical trial participants.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Athey and Hayward to incorporate determining the clinical trial suitability as taught by Kim in order to objectively and accurately identify potential clinical trial participants, e.g. see Kim paragraph [0046], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 12, the combination of Athey, Hayward, and Kim teaches the limitations of Claim 11, and Kim further teaches the following:
The system of claim 11, wherein the at least one processor is further programmed to provide an output indicative of the suitability of including the patient in the clinical trial (The determined patient score indicating the suitability of the patient for the clinical trial may be provided to a user via an interface module, e.g. see Kim paragraph [00167].  It would have been obvious to modify the combination of Athey and Hayward to incorporate providing the patient suitability as taught by Kim in order to objectively and accurately identify potential clinical trial participants, e.g. see Kim paragraph [0046].).

Regarding Claim 13, the combination of Athey, Hayward, and Kim teaches the limitations of Claim 12, and Kim further teaches the following:
The system of claim 12, wherein the clinical trial involves treating the patient using a therapy (The clinical trial may be for a cancer drug therapy, e.g. see Kim paragraph [0162].  It would have been obvious to modify the combination of Athey and Hayward to incorporate the drug clinical trial evaluation as taught by Kim in order to objectively and accurately identify potential clinical trial participants, e.g. see Kim paragraph [0046].).

Regarding Claim 14, the combination of Athey, Hayward, and Kim teaches the limitations of Claim 13, and Kim further teaches the following:
The system of claim 13, wherein the therapy is a cancer therapy (The clinical trial may be for a cancer drug therapy, e.g. see Kim paragraph [0162].  It would have been obvious to modify the combination of Athey and Hayward to incorporate the drug clinical trial evaluation as taught by Kim in order to objectively and accurately identify potential clinical trial participants, e.g. see Kim paragraph [0046].).

Regarding Claim 27, the limitations of Claim 27 are substantially similar to those claimed in Claim 11, with the sole difference being that Claim 11 recites a system and its associated structural limitations, whereas Claim 27 recites a method.  Specifically pertaining to Claim 27, Examiner notes that Athey teaches both a system and a method, e.g. see Athey paragraph [0002], and hence the grounds of rejection provided above for Claim 11 are similarly applied to Claim 27.

Claims 17 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Athey and Hayward in view of Gardner (Pub. No. US 2003/0144798).

Regarding Claim 17, the combination of Athey and Hayward teaches the limitations of Claim 1, but does not teach the following:
(A)	The system of claim 1, wherein the at least one processor is further programmed to: based on the analysis of at least one of the structured and unstructured information relative to the patient, generate a size estimate indicative of how much a tumor in the patient is predicted to shrink or grow over a predetermined time period after an initiation date of a therapy.
(A)	Gardner teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to obtain cell kinetic data from a patient (i.e. at least one of structured and unstructured information relative to the patient), e.g. see paragraph [0028], wherein the system applies the patient data to a mathematical model to evaluate the efficacy of a plurality of treatments, wherein the models predict the probability of survival, survival duration, and/or tumor size, e.g. see paragraphs [0028] and [0053], in order to optimize patient treatment regimens.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Athey and Hayward to incorporate the prediction of the tumor progression as taught by Gardner in order to optimize patient treatment regimens, e.g. see Gardner paragraph [0003], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 29, the limitations of Claim 29 are substantially similar to those claimed in Claim 17, with the sole difference being that Claim 17 recites a system and its associated structural limitations, whereas Claim 29 recites a method.  Specifically pertaining to Claim 29, Examiner notes that Athey teaches both a system and a method, e.g. see Athey paragraph [0002], and hence the grounds of rejection provided above for Claim 17 are similarly applied to Claim 29.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Athey and Hayward in view of Pestian (Pub. No. US 2016/0180041).

Regarding Claim 20, the combination of Athey and Hayward teaches the limitations of Claim 1, but does not teach the following:
(A)	The system of claim 1, wherein the natural language processing algorithm includes a logistic regression, a neural network, or a random forest algorithm.
(A)	Pestian teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to utilize natural language processing (NLP) techniques to build predictive models of disease progression and mortality risk, wherein the NLP techniques include multivariate logistic regression, e.g. see paragraph [0004], to quickly identify patients who are candidates for surgery and help improve patient quality of life and limit or reduce long-term adverse effects of disease.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Athey and Hayward to incorporate the NLP techniques as taught by Pestian in order to quickly identify patients who are candidates for surgery and help improve patient quality of life and limit or reduce long-term adverse effects of disease, e.g. see Pestian paragraph [0006], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
Examiner notes that the limitations of Claim 20 defining the natural language processing algorithm represent optional language, as Claim 1 (from which Claim 20 depends) only requires “at least one of a trained machine learning model or a natural language processing algorithm.”  It has been held that conditional language does not narrow the claims because it may be omitted.  According to the MPEP, “claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure,” e.g. see MPEP §2111.04.  However, as shown above, in the interest of compact prosecution, the limitations of Claim 20 have been afforded patentable weight, and Claim 20 is nonetheless unpatentable under 35 U.S.C. 103(a).

Regarding Claim 21, the combination of Athey and Hayward teaches the limitations of Claim 1, but does not teach the following:
(A)	The system of claim 1, wherein the natural language processing algorithm includes a cox proportional hazards regression algorithm.
(A)	Pestian teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to utilize natural language processing (NLP) techniques to build predictive models of disease progression and mortality risk, wherein the NLP techniques include the Cox proportional hazard model, e.g. see paragraph [0004], to quickly identify patients who are candidates for surgery and help improve patient quality of life and limit or reduce long-term adverse effects of disease.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Athey and Hayward to incorporate the NLP techniques as taught by Pestian in order to quickly identify patients who are candidates for surgery and help improve patient quality of life and limit or reduce long-term adverse effects of disease, e.g. see Pestian paragraph [0006], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
Examiner notes that the limitations of Claim 21 defining the natural language processing algorithm represent optional language, as Claim 1 (from which Claim 21 depends) only requires “at least one of a trained machine learning model or a natural language processing algorithm.”  It has been held that conditional language does not narrow the claims because it may be omitted.  According to the MPEP, “claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure,” e.g. see MPEP §2111.04.  However, as shown above, in the interest of compact prosecution, the limitations of Claim 21 have been afforded patentable weight, and Claim 21 is nonetheless unpatentable under 35 U.S.C. 103(a).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Athey and Hayward in view of Psota (Pub. No. US 2017/0091320).
Regarding Claim 22, the combination of Athey and Hayward teaches the limitations of Claim 1, but does not teach the following:
(A)	The system of claim 1, wherein the natural language processing algorithm applies a lasso regression analysis.
(A)	Psota teaches that it was old and well known in the art of prediction modeling, at the effective filing date, for the system to utilize natural language processing (NLP) techniques to build predictive models, wherein the NLP techniques include a lasso regression model, e.g. see paragraphs [0095] and [0120], to optimize the modeling.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of prediction modeling to modify the combination of Athey and Hayward to incorporate the lasso regression model as an NLP technique as taught by Psota in order to optimize the modeling, e.g. see Psota paragraph [0134], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
Examiner notes that the limitations of Claim 22 defining the natural language processing algorithm represent optional language, as Claim 1 (from which Claim 22 depends) only requires “at least one of a trained machine learning model or a natural language processing algorithm.”  It has been held that conditional language does not narrow the claims because it may be omitted.  According to the MPEP, “claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure,” e.g. see MPEP §2111.04.  However, as shown above, in the interest of compact prosecution, the limitations of Claim 22 have been afforded patentable weight, and Claim 22 is nonetheless unpatentable under 35 U.S.C. 103(a).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Athey in view of Yu.
Regarding Claim 33, Athey discloses the limitations of Claim 31, but does not teach the following:
(A)	The system of claim 31, wherein the analysis of the unstructured information is limited to unstructured information recorded within a predefined timeframe of a start date of the line of treatment.
(A)	Yu teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to utilize various machine learning algorithms, for example a two-norm Support Vector Machine, to predict patient survival at any time, for example two years after radiation therapy (i.e. within a predefined timeframe of a start date of the line of treatment), based on biomarkers, wherein the biomarkers are associated with survival or disease progression, e.g. see paragraphs [0087]-[0093] and [0096], in order to optimize treatment.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Athey and Hayward to incorporate the patient survivability prediction as taught by Yu in order to optimize treatment, e.g. see Yu paragraph [0072], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686